Citation Nr: 1434527	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  11-28 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for post-operative residuals of the right knee, prior to July 22, 2013.  

2.  Entitlement to an evaluation in excess of 30 percent for instability of the right knee, prior to July 22, 2013.

3.  Entitlement to an increased evaluation for right total knee replacement, evaluated as 30 percent disabling, effective from September 1, 2014.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to September 1968.

These matters come before the Board of Veteran' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran appealed a March 2010 rating decision continuing 10 percent evaluations for post-operative residuals of the right knee, Diagnostic Codes 5010-5260, and instability of the right knee, Diagnostic Code 5257.  In a June 2014 rating decision, during the pendency of the appeal, the RO closed out the previous ratings pertaining to the right knee and awarded the Veteran a 100 percent rating from July 22, 2013 and a 30 percent rating effective from September 1, 2014, for right total knee replacement under Diagnostic Code 5055.  In view of these circumstances, the Veteran's appeal of the ratings pertaining to his service-connected right knee disability has been characterized as three distinct issues as set forth on the title page.  Moreover, because the assigned increase was less than total, the action taken in the March 2010 rating decision does not constitute a total grant of the benefits sought on appeal and does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additional evidence received subsequent to the most recent re-adjudication of the claims by the RO, in the October 2011 statement of the case, has been added to the record.  The Veteran did not waive review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2013).  However, in light of the dismissal of the claims in the decision below, additional discussion of such is not warranted.

The Veteran was scheduled to testify at a hearing before the Board on July 11, 2014.  A June 6, 2014 letter notified the Veteran of the date, time, and location of the hearing.  The Veteran did not appear for the scheduled hearing but did notify VA of the withdrawal of his claims prior to the scheduled hearing.  Accordingly, the Board will proceed with appellate review in order to dismiss the claims as requested by the Veteran and his representative.  See 38 C.F.R. § 20.704(d) (2013).

The Board notes that the Veteran filed a May 2006 notice of disagreement for entitlement to an additional allowance for a dependent spouse prior to December 20, 2004.  Thereafter, a January 2007 statement of the case was issued for this claim.  However, as the Veteran did not perfect an appeal as to this issue, it is not before the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2013).  


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, both directly and through his authorized representative, that withdrawal of his claims herein on appeal, is requested.


CONCLUSIONS OF LAW

1.   The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for post-operative residuals of the right knee, prior to July 22, 2013, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for instability of the right knee, prior to July 22, 2013, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal for entitlement to an increased evaluation for right total knee replacement, evaluated as 30 percent disabling, effective from September 1, 2014, have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204(a) (2013).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In correspondence, received by VA in July 2014, the Veteran, both directly and through his authorized representative, withdrew his appeal as to the issues of entitlement to an evaluation in excess of 10 percent for post-operative residuals of the right knee prior to July 22, 2013, entitlement to an evaluation in excess of 10 percent for instability of the right knee prior to July 22, 2013, entitlement to an increased evaluation for right total knee replacement, evaluated as 30 percent disabling, effective from September 1, 2014, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus.  As a result, there remain no allegations of error of fact or law for appellate consideration with regard to these issues.  Accordingly, they are therefore dismissed.


ORDER

The appeal, for entitlement to an evaluation in excess of 10 percent for post-operative residuals of the right knee prior to July 22, 2013, is dismissed.

The appeal, for entitlement to an evaluation in excess of 10 percent for instability of the right knee prior to July 22, 2013, is dismissed.

The appeal, for entitlement to an increased evaluation for right total knee replacement, evaluated as 30 percent disabling, effective from September 1, 2014, is dismissed.

The appeal, for entitlement to service connection for bilateral hearing loss, is dismissed.

The appeal, for entitlement to service connection for tinnitus, is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


